     Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 1 of 20



                     United States District Court
                       District of Massachusetts

                                      )
TAJUAN HOLLOMAN,                      )
                                      )
             Plaintiff,               )
                                      )
             v.                       )    Civil Action No.
                                      )    14-12594-NMG
FRANK MAINE and AARON GILL,           )
                                      )
             Defendants.              )
                                      )


                           MEMORANDUM OF DECISION

GORTON, J.

     This action involves a claim under 42 U.S.C. § 1983 in

which plaintiff Tajuan Holloman (“Holloman” or “plaintiff”)

alleges that defendants Correction Officer Frank Maine (“CO

Maine”) and Sergeant Aaron Gill (“Sgt. Gill”) (collectively

“defendants”) used excessive force against him while he was a

pretrial detainee in violation of his rights under the Due

Process Clause of the Fourteenth Amendment.

     The Court presided over a two-day bench trial in late

November, 2018.    The Court now publishes its findings of fact

and conclusions of law pursuant to Fed. R. Civ. P. 52(a).

I.   Findings of Fact

     A.   The Parties and Setting

     1.   Tajuan Holloman was a pretrial detainee housed at the

Souza-Baranowski Correctional Center (“Souza-Baranowski”), a

                                    -1-
     Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 2 of 20



maximum security state prison in Shirley, Massachusetts, on June

27, 2012.

     2.     Souza-Baranowski houses prisoners assigned to the

highest security level of the prison system, as well as pretrial

detainees who have previously served time in the state penal

system.

     3.     Souza-Baranowski housed approximately 1,400 inmates and

employed approximately 500 Massachusetts Department of

Correction (“DOC”) staff in 2012.

     4.     Souza-Baranowski has approximately 365 video cameras

throughout the prison facility that record 24 hours a day.             The

cameras typically store between 10 to 14 days of footage and can

store up to a maximum of about 20 days of footage depending on

the location and amount of movement recorded.        The cameras

automatically tape over older footage to accommodate new

recordings as the hard drive reaches capacity.        DOC personnel

assigned to Inter Perimeter Security have the ability to

download and save video recordings to an external hard drive or

medium upon request but apparently there is no way to preserve

video on the video recording system itself.

     5.     DOC personnel with authority over inmates are organized

in a paramilitary structure, i.e. a strict chain-of-command with

assigned posts and responsibilities.      That structure includes,

in ascending order of rank, Corrections Officer (“CO”), Sergeant

                                  -2-
        Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 3 of 20



(“Sgt.”), Lieutenant (“Lt.”) and Captain.          A Superintendent

supervises the entire prison.

        6.   CO Frank Maine and Sgt. Aaron Gill are correctional

personnel employed by the DOC and were assigned to Souza-

Baranowski on June 27, 2012.

        B.   The Incident on June 27, 2012

     7.      On June 25, 2012, an officer at Souza-Baranowski was

stabbed and seriously injured by an inmate.          Correctional staff

responding to the stabbing were also assaulted and injured by

inmates.

     8.      As a result of that incident, Souza-Baranowski was

placed on institutional lock-down by order of the

Superintendent.      During such a lock-down, inmates are not

allowed out of their cells except for court appearances and

medical visits.      Inmates are not allowed showers and are fed in

their cells.      Correctional staff have no discretion to permit

showers during a lock-down.

     9.      During a lock-down, inmates with scheduled court

appearances are escorted from their cell blocks to “booking”

where they are processed and await transportation to court.

They are escorted by a transport team that consists of at least

two security staff.

     10. On June 27, 2012, Souza-Baranowski was still on lock-

down.    Holloman was housed on the second tier of the M2 cell

                                     -3-
     Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 4 of 20



block and had a court hearing scheduled for that morning.          He

was to be transported to Suffolk Superior Court by the Suffolk

County Sheriff’s Department.

     11. CO Maine and CO Anthony Basso were the two block

officers assigned to M2 that morning for the 7 A.M.-3 P.M.

shift.

     12. At some point in the early morning of June 27th,

plaintiff requested that he be allowed to take a shower before

his court appearance.    That request was denied but he was

advised to ask an officer on the 7 A.M.-3 P.M. shift.

     13. Later that morning, at about 8:00 A.M., CO Maine

remotely opened the door to plaintiff’s cell and told him to get

ready for court.   Plaintiff walked to the railing just outside

his cell and called to CO Maine, who was located in the control

station on the floor below, to request a shower.        Plaintiff was

dressed in a tank top and shower slippers.

     14. It is unclear why CO Maine remotely opened plaintiff’s

cell door at that particular time to allow plaintiff to leave

his cell unaccompanied, rather than escort plaintiff from his

cell to the entrance of M2 block.       In any event, it was

understood that plaintiff was to be escorted to “booking” to

await transportation to court.

     15. CO Maine told plaintiff that no showers were allowed

because of the lock-down and ordered him to return to his cell

                                  -4-
        Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 5 of 20



to get dressed for court.        Plaintiff demanded a shower,

requested to speak to a supervisor and refused to return to his

cell.     CO Maine ordered plaintiff to return to his cell several

more times but Holloman refused to comply with those direct

orders.

     16. CO Maine called the Level 2 corridor for assistance

where both Sgt. Gill and Lt. Donald Ferrara (“Lt. Ferrara”) were

assigned that morning.       Sgt. Gill took the call from CO Maine.

     17. Sgt. Gill promptly proceeded to M2 cell block by

himself and ascended the stairs to the second tier with CO Maine

where they encountered plaintiff in front of his cell.            Holloman

again requested that he be allowed to take a shower but Sgt.

Gill denied the request due to the lock-down.

     18. Sgt. Gill ordered plaintiff to get dressed and to get

his legal materials together for court but Holloman refused.

     19. Sgt. Gill then ordered plaintiff to “cuff-up”, i.e.

turn around and place his hands behind his back so restraints

could be placed around his wrists.         Plaintiff complied with the

order without resistance.

     20. Sgt. Gill and CO Maine escorted plaintiff down the

stairs from the second tier to “the flats”.          They were met near

the entrance of the M2 block by one or two other officers who

had been directed to assist with escorting plaintiff to

“booking”.     Sgt. Gill and one of the other officers each took

                                     -5-
     Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 6 of 20



one of plaintiff’s arms and led him out of M2 block through the

Level 2 corridor to “booking”.

     21. At some point, Sgt. Gill called his supervisor, Lt.

Ferrara, to report what had happened and Lt. Ferrara later met

Holloman, Sgt. Gill and the other escorting officer(s) at or

near M2 block and followed the escort to “booking”.

     22. When they arrived at “booking”, several inmates also

were awaiting transport and other correctional officers were

present, including CO Brian Dickhaut.       CO Dickhaut offered

plaintiff an opportunity to retrieve his legal materials and

obtain proper footwear for court but plaintiff refused,

commenting that he wanted the judge to see how the guards had

sent him to court.    At no point at “booking” did plaintiff

complain about an assault or any force being used against him

nor did he request medical care.

     23. None of the four correctional officers who testified at

trial observed any use of force against plaintiff on June 27,

2012, nor any visible injuries to Holloman.

     24. At some point after Holloman was delivered to

“booking”, the Suffolk County officers arrived and he was turned

over to their custody for transport to Suffolk Superior Court.

During that transportation, plaintiff was provided a pair of

state-issued shoes and a state-issued shirt.



                                  -6-
     Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 7 of 20



     25. Holloman met his attorney, James Coviello (“Attorney

Coviello”), at the courthouse and told him that his legal

materials had been left behind at Souza-Baranowski.         Holloman

did not tell anyone at the court about an assault or use of

excessive force against him earlier that day at Souza-

Baranowski.

     26. After spending one night in state custody, Holloman was

returned to Souza-Baranowski the next day, June 28, 2012.

     27. On June 29, 2012, Attorney Coviello wrote a letter to

Souza-Baranowski’s Legal Department requesting that Holloman’s

legal materials be protected and returned to him.        That letter

makes no mention of a beating or use of excessive force against

Holloman on June 27, 2012.     The Court finds plaintiff’s

testimony that he told Attorney Coviello about the alleged

beating on June 27, 2012, to be not credible in light of all of

the other evidence at the trial.

     C.   Disciplinary and Grievance Process and Prison Policy
          Regarding Use of Force

     28. On June 27, 2012, CO Maine wrote a disciplinary report

stating that plaintiff had refused direct orders to lock up in

his cell but did not decide what disciplinary charges were to be

issued against Holloman or how those charges were pursued.

     29. Holloman was charged with four disciplinary

infractions: 1) refusing a direct order by any staff member, 2)


                                  -7-
     Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 8 of 20



being out of place or in an unauthorized area, 3) conduct which

disrupts the normal operation of the facility or unit and 4)

violating any departmental rule or regulation, or any other

rule, regulation or condition of an institution or community

based program.

     30. Holloman received a copy of the disciplinary report

before the disciplinary hearing and requested a copy of the

video recording of the alleged incident pursuant to the

discovery process associated with the prison’s disciplinary

procedure.   He was informed that no such video recording

existed.

     31. There was no testimony with respect to exactly when

Holloman received the copy of the disciplinary report, when he

requested a copy of the video recording or when he was informed

that the video recording did not exist and thus the Court is

unable to determine whether the request for the video was made

within the period during which video recordings are normally

preserved at Souza-Baranowski.

     32. Because the Court finds that Holloman readily complied

with the order to “cuff-up”, which does not constitute a “use of

force”, the DOC’s Use of Force Policy is not applicable to this

case and Inter Perimeter Security was not required automatically

to download and save corresponding video recordings. See 103

Mass. Code Regs. 505.07(1), 505.11(3)(a)-(b), 505.13(3).

                                  -8-
       Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 9 of 20



       33. Neither CO Maine nor Sgt. Gill had any access to or

control over the video recording system so they cannot be held

personally responsible for the failure to produce

contemporaneous video tapes or any possible spoliation thereof.

That is not necessarily true for other DOC personnel.

       34. On July 19, 2012 (22 days after the alleged assault),

plaintiff filed a grievance with the Institutional Grievance

Coordinator (“IGC”) against Sgt. Gill for use of “cruel and

unusual punishment” by “instruct[ing] six officers to take [him]

down” and forcefully handcuffing him before taking him to

“booking”.    The grievance does not mention that Holloman was

punched or kicked by Sgt. Gill or any other COs or that he was

banged against the wall on the way to “booking”.          On July 25,

2012, the IGC received the grievance form and on August 8, 2012,

it determined that the grievance was “non-grievable

disciplinary”.     Plaintiff appealed that determination the same

day.

       35. On August 10, 2012, the hearing on the disciplinary

report filed against Holloman was held before hearing officer

Donald Griffiths.     Mr. Griffiths found Holloman not guilty of

any of the charged violations based, in part, on the lack of

video evidence to corroborate the disciplinary report.           The

hearing officer’s report does not mention any accusations by



                                    -9-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 10 of 20



Holloman of a beating or use of excessive force against him on

June 27, 2012.

     36. On August 21, 2012, the IGC’s determination that

plaintiff’s grievance was “non-grievable disciplinary” was

affirmed by Superintendent Bruce Gelb.

     37. Neither CO Maine nor Sgt. Gill had any involvement or

input into the disciplinary process or grievance procedure other

than the initial filing of the disciplinary report.

     D.   Medical and Mental Health Records and Testimony

     38. In 2012, the DOC contracted with vendors to provide

medical and mental health services to inmates.       Vendor medical

and mental health staff prepared and maintained plaintiff’s

medical records and DOC personnel had no control over what was

entered into those records.

     39. Plaintiff had received medication for anxiety and

depression before June 27, 2012, specifically in February and

April, 2012.     Those medications included Trazodone and Remeron.

     40. On June 27, 2012, plaintiff signed a medical release

form of the Suffolk County Sheriff’s Department at the Nashua

Street jail but that form does not contain 1) any information

with respect to medical treatment received by plaintiff while

housed at that facility, 2) any complaints that he made about a

beating or use of excessive force or 3) any physical injuries



                                 -10-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 11 of 20



that he had upon arrival at the Nashua Street jail from Souza-

Baranowski.

     41. On June 28, July 9 and July 13, 2012, plaintiff spoke

with mental health personnel while incarcerated at Souza-

Baranowski.   The visits on June 28 and July 13 were conducted

pursuant to plaintiff’s monthly one-on-one contact with mental

health personnel while the July 9 visit was conducted because of

the institutional lock-down.     The mental health progress notes

for those visits contain no mention of any beating or use of

excessive force against plaintiff but rather indicate that he

was coping adequately with the institutional lock-down and

showed no acute mental health concerns.

     42. Natalie Toth, the mental health professional who

conducted the visit on July 9, testified credibly that plaintiff

mentioned something about an incident at court but nothing about

a beating at Souza-Baranowski.

     43. The July 13 mental health progress note indicates that

Holloman told personnel that he was not allowed to take a shower

before going to court and that he had to go to court in shower

slippers but does not indicate anything about a beating or use

of excessive force.

     44. On July 13, 2012, plaintiff submitted a sick slip

reporting a painful lump on the left side of his neck but the

issue was later reported as being resolved without further

                                 -11-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 12 of 20



attention from medical staff.     The sick slip is silent with

respect to a beating or use of excessive force or any other

physical injuries.

     45. On July 24, 2012, plaintiff spoke to Dr. Johanna Shaw

(“Dr. Shaw”), a psychiatrist at Souza-Baranowski.        Dr. Shaw’s

psychiatry progress note indicates that Holloman told her that

he was stressed, anxious and having difficulty concentrating and

sleeping because of his pending legal case and upcoming court

hearing.   The note does not, however, reflect that he told her

anything about a beating or use of excessive force or any

related physical, mental or emotional injuries.        Dr. Shaw

diagnosed Holloman with depression and anxiety due to his

uncertain legal situation and prescribed Trazodone and Remeron,

the same anxiety medications he had taken before.

     46. The Court finds plaintiff’s testimony that he told

medical or mental health personnel at Souza-Baranowski about the

beating and his physical injuries not credible because of 1) the

lack of any medical or mental health records corroboration and

2) the contrary testimony of contract professionals at the

trial.

     47. On September 19, 2012, Dr. Shaw again prescribed

Remeron to plaintiff.    She also prescribed Benadryl to help with

plaintiff’s sleeplessness.



                                 -12-
      Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 13 of 20



      48. The Court finds that plaintiff has not demonstrated

that the prescription of anxiety medication on September 19,

2012, was related to the alleged beating rather than to his

preexisting anxiety and depression.

      49. Based upon a lack of any independent testimony or

medical records corroborating his version of events or

demonstrating that he had sustained physical injuries, the Court

finds that plaintiff has not satisfied his burden of proving by

a preponderance of the evidence that a beating or use of

excessive force against him occurred on June 27, 2012.

      50. Based upon a lack of independent corroborating

evidence, together with the contradictory testimony of CO Maine,

Sgt. Gill, Lt. Ferrara and CO Dickhaut, the Court finds that

plaintiff was placed in handcuffs without the use of force on

June 27, 2012.

II.   Conclusions of Law

      1.   Plaintiff brings this claim pursuant to 42 U.S.C. §

1983 alleging that Sgt. Gill used excessive force against him in

violation of his Fourteenth Amendment rights as a pretrial

detainee and that CO Maine failed to intervene in violation of

those same rights.

      2.   Section 1983 provides that

      [e]very person who, under color of any statute, ordinance,
      regulation, custom, or usage, of any State or Territory or
      the District of Columbia, subjects, or causes to be

                                   -13-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 14 of 20



     subjected, any citizen of the United States or other person
     within the jurisdiction thereof to the deprivation of any
     rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party
     injured . . . .

42 U.S.C. § 1983.

     3.   The parties agree and the Court finds that defendants

were acting under color of state law on June 27, 2012.

     4.   Plaintiff thus has the burden of proving by a

preponderance of the evidence that CO Maine and/or Sgt. Gill

violated his constitutional rights on June 27, 2012.

     5.   The Due Process Clause of the Fifth and Fourteenth

Amendments permits the government to detain an arrestee pending

a guilty plea or trial if probable cause is found and bail is

denied because that detention constitutes regulation rather than

punishment. United States v. Salerno, 481 U.S. 739, 746-52

(1987) (explaining that the government’s interest in community

safety is a regulatory objective that can outweigh a pretrial

detainee’s liberty interest in appropriate circumstances).

     6.   The mere pretrial detention of plaintiff did not

therefore violate his constitutional rights.

     7.   A pretrial detainee may not, however, be subjected to

“punishment” during that detention. Bell v. Wolfish, 441 U.S.

520, 535-36 (1979).   A restriction placed on pretrial detainees

constitutes punishment if 1) it is imposed for the purpose of

achieving a punitive objective, such as deterrence or

                                 -14-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 15 of 20



retribution or 2) it is not reasonably related to a legitimate

nonpunitive objective, such as maintaining prison security or

discipline, or is unreasonably excessive in relation to such an

objective. Id. at 537-39, 561.

     8.   In addition to prison restrictions that constitute

punishment, the Due Process Clause of the Fifth and Fourteenth

Amendments is violated when a pretrial detainee is subjected to

the use of excessive force by a security officer. Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473 (2015); Graham v. Connor, 490

U.S. 386, 395 n.10 (1989).    To prove that a use of force is

excessive in violation of the Due Process Clause, the pretrial

detainee must show that the force was 1) purposefully or

knowingly used against him or her and 2) objectively

unreasonable based on the facts and circumstances of the

particular case and in light of the prison’s legitimate security

interests. Id. at 2472-73 (listing the following factors as

considerations bearing on the reasonableness of the force used:

1) “the relationship between the need for the use of force and

the amount of force used”, 2) “the extent of the plaintiff’s

injury”, 3) “any effort made by the officer to temper or to

limit the amount of force”, 4) “the severity of the security

problem at issue”, 5) “the threat reasonably perceived by the

officer” and 6) “whether the plaintiff was actively resisting”).



                                 -15-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 16 of 20



     9.     A security officer can also be held liable for his or

her failure to intervene in appropriate circumstances to protect

a pretrial detainee from the use of excessive force by fellow

officers. See Miranda-Rivera v. Toledo-Davila, 813 F.3d 64, 73

(1st Cir. 2016).

     10. Under the Prison Litigation Reform Act of 1995,

however, plaintiffs confined in a jail, prison or other

correctional facility must prove that they suffered physical

injury before they can recover compensatory damages for mental

or emotional injury suffered while in custody. 42 U.S.C. §

1997e(e).    The physical injury “need not be significant but must

be more than de minimis”. Oliver v. Keller, 289 F.3d 623, 627

(9th Cir. 2002); see also Alexander v. Tippah Cty., Miss., 351

F.3d 626, 631 (5th Cir. 2003); Harris v. Garner, 190 F.3d 1279,

1286 (11th Cir. 1999), vacated by 197 F.3d 1059 (11th Cir.

1999), reinstated in part on reh’g en banc, 216 F.3d 970 (11th

Cir. 2000); Liner v. Goord, 196 F.3d 132, 135 (2d Cir. 1999).

The physical injury requirement applies only to claims for

mental and emotional injury and not to claims for compensatory,

nominal or punitive damages. Oliver, 289 F.3d at 630.

     11. CO Maine, Sgt. Gill, Lt. Ferrara and CO Dickhaut all

had a duty to report any assault or use of excessive force

against an inmate, any complaint regarding such an assault or

use of excessive force or any visible physical injuries on an

                                 -16-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 17 of 20



inmate and they were subject to discipline for failure to file

such a report.     No such reports were filed by any correctional

personnel with respect to Holloman on June 27, 2012.

     12. Given that the Court finds that no force was used

against Holloman on June 27, 2012, let alone excessive force,

and that he complied with Sgt. Gill’s order to “cuff-up” without

resistance, the Court concludes that plaintiff’s due process

right to be free from excessive force was not violated.         Even if

some force was used to place Holloman in handcuffs, he has not

shown through any independent corroborative evidence that the

force was not reasonably related to Souza-Baranowski’s

legitimate interest in escorting a pretrial detainee securely

through the facility during a period of institutional lockdown.

     13. Plaintiff has submitted no independent evidence of any

physical injury, such as medical records or testimony from

medical professionals demonstrating that he had reported the

alleged beating.    Absent any evidence of physical injury,

Holloman cannot recover damages for any alleged mental or

emotional injury from the alleged incident pursuant to

§ 1997e(e).   Furthermore, because the Court finds that Holloman

has failed to prove that the alleged beating occurred based on

that same lack of evidence, he also cannot recover any

compensatory, nominal or punitive damages for a use of excessive

force that was not proven.

                                 -17-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 18 of 20



     14. Because the Court finds that plaintiff has not proven

that there was a beating or use of excessive force against him

on June 27, 2012, he also cannot recover any damages from CO

Maine for Maine’s alleged failure to intervene to protect him

from that beating.

     15. Holloman has not shown by a preponderance of the

evidence that the restriction on his access to a shower or

having to leave Souza-Baranowski in a tank top and shower

slippers without his legal materials was the result of

intentional punishment or was not reasonably related to a

legitimate nonpunitive objective.

     16. With respect to the restriction on his access to a

shower, the Court concludes that such a restriction was not

impermissible punishment because it was reasonably related to

the legitimate nonpunitive objective of maintaining prison

security and order after a serious stabbing of an officer and

the assault of several others a few days earlier.

     17. The Court concludes that 1) neither CO Maine nor Sgt.

Gill was responsible for Holloman leaving the prison facility

for a court hearing in a tank top and shower slippers without

his legal materials, 2) Holloman refused to change into

appropriate clothing and shoes for his court appearance and take

his legal materials for that hearing despite several

opportunities to do so and 3) sending plaintiff to court in a

                                 -18-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 19 of 20



tank top and shower slippers without his legal materials was not

impermissible punishment.

     18. Without proving use of excessive force or impermissible

punishment, plaintiff has failed to establish a violation of his

constitutional rights and thus defendants are not liable to him

under § 1983.

     19. Although the Court concludes that defendants are not

liable to the plaintiff, it finds the lack of video evidence of

the incident on June 27, 2012, to be disturbing.        Souza-

Baranowski, a high security institution fraught with danger for

both inmates and security staff, should have the capability in

this age of technology to preserve video recordings for longer

than 20 days for the protection of all persons at that

institution.    It is inexcusable that a copy of the video

recording of the incident in the M2 block on the morning of June

27, 2012, was not downloaded and preserved after the filing of

either the disciplinary report or the grievance form.

     20. The failure to preserve pertinent video recordings

creates perverse incentives for both security staff and inmates

to engage in misconduct with impunity.      Had this matter been

tried to a jury, the Court would have instructed the jury that

it was entitled to draw an adverse inference against defendants

based upon the failure of DOC staff to preserve that video

evidence.   Although such an adverse inference has not caused

                                 -19-
    Case 1:14-cv-12594-NMG Document 243 Filed 12/07/18 Page 20 of 20



this fact-finder to rule against the defendants in this case,

failure to correct the DOC’s video retention procedure may well

have detrimental consequences in the future.

                                 ORDER

     For the foregoing reasons, CO Frank Maine and Sgt. Aaron

Gill are found not to have violated 42 U.S.C. § 1983.

Accordingly, judgment will enter for defendants.



So ordered.


                                    _/s/ Nathaniel M. Gorton_____
                                     Nathaniel M. Gorton
                                    United States District Judge

Dated December 7, 2018




                                 -20-
